Citation Nr: 0433509	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  02-22 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for a herniated disc, 
status post L5-L6 left hemi-laminectomy and diskectomy, 
currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for a torn lateral 
meniscus of the right knee, postoperative, with internal 
derangement and pain secondary to osteoarthritis, currently 
rated as 20 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1968 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Reno, Nevada, Regional Office (RO).  In 
a decision of October 2000, the RO denied a claim for 
increased ratings for a herniated disc, status post L5-L6 
left hemi-laminectomy and diskectomy, and a torn lateral 
meniscus of the right knee, postoperative, with internal 
derangement and pain secondary to osteoarthritis, both rated 
as 20 percent disabling.  In a decision of August 2002, the 
RO denied claims for service connection for post-traumatic 
stress disorder with depression, service connection for 
hypertension, and a total disability rating based on 
unemployability.  

The Board remanded the case in July 2003 for the purpose of 
affording the veteran a hearing.  A videoconference hearing 
was held before the undersigned Veterans Law Judge in April 
2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  
This law eliminated the requirement of a well-grounded claim, 
and redefined the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.

VA has promulgated revised regulations to implement these 
changes in the law.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The intended effect of these regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

Upon receipt of a substantially complete application for 
benefits, VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  VA will 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The Board finds that VA has not yet met its duties under the 
VCAA.  After reviewing the claims file, the Board concludes 
that additional relevant evidence may exist which has not 
been obtained.  In this regard, the Board notes that there 
are indications that the veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  
During the VA hearing held in April 2004, the veteran made a 
reference to having received disability benefits from the 
Social Security Administration.  The Board concludes that VA 
has an additional duty to assist with the development of 
evidence, as VA has not obtained evidence from the SSA 
regarding the veteran's claim for benefits administered by 
that agency.  Efforts to obtain such records should be 
accomplished.  The duty to assist is particularly applicable 
to records which are known to be in the possession of the 
Federal Government, such as military service department and 
SSA records.  See Counts v. Brown, 6 Vet. App. 473 (1994); 
see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (in 
deciding a claim for an increased rating, the SSA's decision 
is "pertinent" to a determination of a veteran's ability to 
engage in substantially gainful employment, quoting Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992)).  Social Security 
records might potentially contain evidence pertinent to any 
or all of the issues on appeal.  Thus, the Board must obtain 
all of the records pertaining to the SSA decision as such 
records may be relevant to the claims for VA benefits.  See 
Collier v. Derwinski, 1 Vet. App. 413 (1991).  

The Board also notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  

The Board finds that another VA opinion is required for 
proper evaluation of the claim for a higher rating for a 
disorder of the spine.  The Board notes that there has been a 
change in the rating criteria which pertain to disorders of 
the spine.  The VA has issued revised regulations concerning 
the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The Board also notes that for spine 
disorders which are not rated under the code for 
intervertebral disc syndrome, there is a new General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. 
Reg. 51454-51458 (August 27, 2003).  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See VAOPGCPREC7-2003.  The RO has 
applied the regulations and informed the veteran of the 
regulations in a March 2004 supplemental statement of the 
case.  However, the most recent VA spine examination does not 
contain range of motion findings.  It was reported at that 
time that the veteran said that he could not attempt the 
range of motion due to pain and because he did not have his 
medications that day.  During the hearing held in April 2004, 
the veteran requested that he be afforded another examination 
so that he could attempt to perform range of motion testing.  
The Board finds that another VA spine examination is required 
for proper evaluation of the claim.  A new examination would 
allow an opportunity to obtain information necessary for 
evaluating the spine disorder under the new rating criteria.  
Accordingly, the Board concludes that another examination is 
warranted.

With respect to the claim for service connection for post 
traumatic stress disorder, the Board notes that the veteran's 
VA psychiatric treatment records reflect that post-traumatic 
stress disorder has been diagnosed on a number of occasions.  
The veteran has reported a history of life threatening 
stressors while stationed in Korea in his testimony and in a 
written statements received in January and February 2002; 
however, the RO has not attempted to obtain verification of 
the claimed stressors.  In order to fulfill VA's duty to 
assist the veteran in the development of facts pertinent to 
his claim, the Board finds that an attempt should be made, 
through official channels, to verify the claimed stressors.  
The Board also finds that a VA psychiatric examination is 
required on this issue to determine whether the criteria for 
PTSD are met based on any particular stressors which might 
get verified.  An opinion is also required with respect to a 
contention that pain and impairment from service-connected 
orthopedic disorders has resulted in depression.

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  VA 
must continue its efforts until all 
records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

2.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
disability of the spine.  Any appropriate 
X-rays or other studies should be 
performed and the interpretations should 
be associated with the claims file.  The 
examiner should describe all 
manifestations of current disability due 
to the service-connected spine disorder 
in detail.  The examiner should state the 
range of motion of the veteran's spine, 
in degrees, noting the normal range of 
motion.  The examiner should also 
describe any incapacitating episodes (a 
period of acute signs and symptoms that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
including the frequency and duration of 
any such episodes.  The examiner should 
identify the limitations on activity 
imposed by the disabling conditions, 
viewed in relation to the medical 
history, and considered from the point of 
view of the veteran working or seeking 
work, with a full description of the 
effects of the disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain due to 
the service-connected disabilities 
significantly limits functional ability 
during flare-ups or with extended use.  
It should be noted whether the objective 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
also should indicate whether the affected 
area exhibits weakened movement, excess 
fatigability, or incoordination that 
could be attributed to the service-
connected disability.  A complete 
rationale should be provided for all 
opinions offered.  The claims file should 
be provided to the examiner prior to the 
examination and it is requested that the 
examiner indicate in the examination 
report if the veteran's medical records 
were reviewed.  

3.  The RO should attempt to obtain 
verification of the veteran's claimed 
stressors by submitting a report, 
consisting of the stressors asserted by 
the veteran, along with copies of the 
veteran's DD Form 214, his record of 
assignments, and his complete service 
administrative records, to U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR).  The RO should also 
request review of all available records 
for the veteran's units while in Korea 
which are germane to verification of his 
contended stressors.  If suggested by the 
USASCRUR, the RO should also request any 
available pertinent records from other 
organizations such as the National 
Archives and Records Administration 
(NARA).  Any records obtained should be 
associated with the claims file.  Should 
no records be obtained, the reason for 
that fact should be properly documented 
in the claims file.

4.  After all additional verification 
searches have been completed, the RO 
should prepare a report which details the 
nature of any combat action, or inservice 
stressful event, verified by the Center 
or other sources.  The RO should also 
make a determination as to whether or not 
the veteran engaged in combat with the 
enemy.  If no stressor has been verified, 
the RO should so state in its report.  
This report is then to be added to the 
claims folder.

5.  After completion of the above 
development, the RO should schedule the 
veteran for a VA psychiatric examination 
by a psychiatrist to determine the nature 
and extent of any psychiatric disorder 
which may be present.  All indicated 
tests and studies, including PTSD sub 
scales, should be performed.  The claims 
file and the RO's report of verified 
stressors must be provided to and 
reviewed by the examiner prior to 
conducting this examination.  The 
examiner should offer an opinion as to 
whether any psychiatric disorder was 
caused or aggravated by a service-
connected disability.  In particular, the 
examiner should comment on the contention 
that the pain and impairment from the 
veteran's service-connected orthopedic 
disorders caused depression.  If a 
stressor has been verified, the examiner 
should comment as to whether he believes 
that PTSD is the appropriate diagnosis, 
then the examiner must specifically 
identify which, if any, of the verified 
in-service stressors detailed in the RO's 
report are etiologically related to and 
sufficient to cause PTSD, and indicate 
how the veteran otherwise meets the 
diagnostic criteria for PTSD.  The 
complete rationale for each opinion 
expressed must be provided.  The veteran 
is advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, to include the denial of 
his claim.  See Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

6.  The RO should then review the record 
to ensure that all necessary development 
has been completed in full.  In 
particular, the RO should review the VA 
psychiatric examination report to confirm 
that any diagnosis of PTSD was based upon 
the verified history provided by the 
Center, the NARA, and/or RO, providing 
that such verification was required 
(i.e., if the veteran did not engage in 
combat or the alleged stressor was not 
combat-related).  If, under circumstances 
in which verification is necessary, the 
examiner relied upon a history which has 
not been verified, that examination 
report must be returned as inadequate.

7.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



